Judgment unanimously affirmed. Memorandum: The evidence, when viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), was sufficient for a rational trier of fact to find defendant guilty of robbery in the first degree (Penal Law § 160.15 [4]; § 20.00) and robbery in the second degree (Penal Law § 160.10 [1]; § 20.00; see, People v Bartlett, 115 AD2d 608, Iv denied 67 NY2d 880; People v Parker, 97 AD2d 943). From our review of the record, we also conclude that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from judgment of Monroe County Court, Celli, J.—robbery, first degree.) Present—Dillon, P. J., Green, Lawton, Davis and Lowery, JJ.